Case 1:18-cr-00167-PLM ECF No. 1302-2 filed 09/17/20 PageID.14741 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

          Plaintiff,                           Case No. 1:18−cr−167

    v.                                         Paul L. Maloney
                                               United States District Judge
TREBARIUS MCGEE,

         Defendant.
________________________/

                  MOTION FOR REDUCTION IN SENTENCE
                   PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)



                             Exhibit B




                                     1
 Case 1:18-cr-00167-PLM ECF No. 1302-2 filed 09/17/20 PageID.14742 Page 2 of 2


RESPONSE TO INMATE REQUEST TO STAFF MEMBER
MCGEE, Trebarius
Reg. No. 22250-040

You requested a reduction in sentence (RIS) based on concerns about COVID-19.
After careful consideration, your request is denied.

Title 18 of the United States Code, section 3582(c)(1 )(A), allows a sentencing court, on
motion of the Director of the BOP, to reduce a term of imprisonment for extraordinary or
compelling reasons. BOP Program Statement No. 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§
3582(c)(1)(A) and 4205(9), provides guidance on the types of circumstances that
present extraordinary or compelling reasons, such as the inmate's terminal medical
condition; debilitated medical condition; status as a "new law" elderly inmate, an elderly
inmate with medical conditions, or an "other elderly inmate"; the death or incapacitation
of the family member caregiver of the inmate's child; or the incapacitation of the inmate's
spouse or registered partner. Your request has been evaluated consistent with this
general guidance.

The BOP is taking extraordinary measures to contain the spread of COVID-19 and treat
any affected inmates. We recognize that you, like all of us, have legitimate concerns
and fears about the spread and effects of the virus. However, your concern about
being potentially exposed to, or possibly contracting, COVID-19 does not currently
warrant an early release from your sentence. Accordingly, your RIS request is denied
at this time.

If you are not satisfied with this response to your request, you may commence an appeal
of this decision via the administrative remedy process by submitting your concerns on
the appropriate form (BP-9) within 20 days of the receipt of this response.
